

EXHIBIT 10.27
December 15, 2008


National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, Virginia  20171


Re:  Setoff Rights under Note Purchase Agreement


Ladies and Gentlemen:


In connection with that certain Note Purchase Agreement, dated as of
December 15, 2008 (the “Agreement”), by and among National Rural Utilities
Cooperative Finance Corporation (“National Rural” or “Borrower”), Farmer Mac
Mortgage Securities Corporation (“Purchaser”), and Federal Agricultural Mortgage
Corporation (“Guarantor”), National Rural has agreed, in the event of a payment
default by National Rural on the Notes, to grant the Control Party certain
rights of setoff against amounts due and owing to National Rural on any Series C
Preferred Stock, par value $1,000 per share (the “Preferred Stock”), of
Guarantor.  Capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Agreement.


Borrower, Guarantor and Purchaser hereby agree that in the event of, and only in
the event of, a payment Event of Default by Borrower pursuant to Section 7.01(a)
of the Agreement (“Payment Default”), the Control Party shall have the right, at
the Control Party’s sole option and discretion, to setoff any amounts due to
Borrower in respect of Guarantor’s Preferred Stock, whether in respect of
dividends, redemption, liquidation or otherwise (the “Preferred Payments”), and
to apply the Preferred Payments on a dollar-for-dollar basis against the amount
of Borrower’s Payment Default.  Such setoff amount by the Control Party shall
not exceed the amount of Borrower’s Payment Default, and under no circumstances
shall Borrower be liable to Purchaser or the Guarantor in connection with the
transactions described herein for any amount in excess of the principal amount
of the Notes plus interest, as provided in the Agreement.  Borrower’s amount due
under the Notes shall be satisfied and discharged to the extent of, but only to
the extent of, the Control Party’s effective setoff.  If no Payment Default by
Borrower has occurred, however, the Guarantor shall have no right to setoff or
otherwise withhold the Preferred Payments from Borrower.  The Control Party
shall provide Borrower with notice of, and reasonably detailed back up
information with respect to, any setoff effected by the Control Party under this
letter agreement.


The rights of the Control Party herein shall be in addition to, and not in
substitution or limitation of, any other rights and remedies available to the
Control Party, whether such rights or remedies arise pursuant to law, the
Agreement or any other agreement between the parties.


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

Please acknowledge your acceptance of the foregoing terms by executing this
letter agreement in the space below, whereupon this agreement shall constitute a
valid agreement binding upon Purchaser and Borrower.



 
Very truly yours,
     
FARMER MAC MORTGAGE SECURITIES
 
CORPORATION
       
By:
   
   
Name: Jerome G. Oslick
   
Title:   Vice President and Secretary
       
FEDERAL AGRICULTURAL
 
MORTGAGE CORPORATION
       
By:
   
   
Name:  Timothy L. Buzby
   
Title:    Vice President – Controller



ACKNOWLEDGED AND AGREED:
     
NATIONAL RURAL UTILITIES
 
COOPERATIVE FINANCE CORPORATION
       
By:
     
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 